Mr. Justice Smith
delivered the opinion of the court.
This case is connected with the case of Sloan & Whartons v. Mayfield Johnson, [ante, 47]. The money collected on Keill and Thomas’s note was brought into court, and Gray, the plaintiff in error, entered his motion to have the money paid over to him, as the plaintiff in the suit on which the money had been collected. The motion was overruled. The facts of the two cases are precisely the same; Gray being the only party plaintiff to the record, and as such being the only party legally •entitled to demand the money, the motion should have been granted. His letters it is true had been revoked by a decree of the probate court. That act, if valid, severed his connection with Palmer’s estate; but it could have no effect upon his right to this money, which had previously vested.
Let the judgment of the circuit court be reversed, and a judgment be entered in this court, directing the money to be paid over to Gray, or his attorneys.